Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “condensation of any natural gas liquids contained in the natural gas” and then recites “any natural gas liquids that have condensed are separated” which is considered indefinite.  The first recitation does not require the presence of natural gas liquids only that if there are natural gas liquids they are condensed, and as such, as they are not required, as natural gas does not have to contain natural gas liquids, it is not possible to separate them when they are not present.  Further, natural gas liquids themselves cannot condense as they are already liquids, and as such it is unclear how they would condense in the natural gas as they would have to condense from a non-liquid to be a liquid.   For the purpose of examination, this limitation is considered such that there are natural gas components that condense into natural gas liquids.
Claim 1 recites “a hot source” in line 16 but does not state how said hot source relates to the system or what the hot source is as it is not connected to the rest of the invention or described adequately in the claims.
Claim 1 recites “close to” in regards to T2, T6, T7, and T10 which is considered indefinite.  The term "close" is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 1 recites “a fraction of this main natural gas stream passes through the main cryogenic heat exchanger” in lines 25-26 which is considered to be indefinite as the claims have already recited “pre-cooling a main natural gas stream in counter-current through the main cryogenic cheat exchanger” and it is unclear if these are the same claim recitation or separate limitations of components of the main natural gas stream.   For the purpose of examination, this limitation is interpreted to be that the fraction of the main natural gas stream recited is the same as that recited in the earlier step.
	Claims 2-16 are rejected as being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
While the claims are not presently allowable they would be allowable over the prior art if the rejections under 35 USC 112(b) were resolved while the general scope of the claims are maintained.

The closest prior art is Maunder (US PG Pub 20140083132), Higginbotham et al. (US 20130118204), Minta et al. (US 20100186445), Nelson et al. (US Patent No. 5036671), Hahn et al. (US Patent No. 7234322), which all teach aspects of the claims.  Specifically Maunder teaches separating out a portion off the feed stream (C) after mixing other portions of a feed stream (2a) into it to remove natural gas liquids and then liquefying (J) and recycling a portion (26) of the stream (see figure 1) but does not teach removing a portion of the main natural gas stream from the heat exchanger at an intermediate portion or using a separate refrigerant cycle that is cooled by the feed stream.  Higginbotham teaches removing a portion of the fed stream (156) from the heat exchanger at a mid-point and recycling that stream for 

The combined prior art separately or together does not teach the entirety of the claimed limitations including the use of the two specific semi-open refrigerant cycles with the specific combination of compressors and expanders and the two cycles as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763